FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                           VIVIAN LONG
                                                                              Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas               MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building               P. O. Box 9540
                                                                            79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                 (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                  February 11, 2015

John L. Owen                                 Brooks Barfield Jr.
Assistant District Attorney                  BARFIELD LAW FIRM
501 S. Fillmore, Suite 5A                    P. O. Box 308
Amarillo, TX 79101                           Amarillo, TX 79105-0308
* DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00247-CR, 07-14-00248-CR
          Trial Court Case Number: 58709-E, 61097-E

Style: Maurice Sean White v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered cause will be
submitted without oral argument on March 04, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK